Citation Nr: 1040879	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to October 
1975.

This appeal arises from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2010, the Veteran was afforded a hearing before 
Michelle L. Kane, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran argues that he has a psychiatric disorder, to include 
a personality disorder, as a result of his service.  He argues, 
in part, that his period of being absent without leave (AWOL) 
shows that he had psychiatric symptoms during service.  

With regard to personality disorders, personality disorders, 
mental deficiency, mental retardation and other such "defects" 
are not "diseases" or "injuries" within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).  However, 
evidence of additional disability resulting from a mental 
disorder that is superimposed upon and aggravates a congenital 
defect such as a personality disorder or mental deficiency during 
service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  In addition, a 
personality disorder, mental deficiency, or mental retardation 
that is secondary to a service-connected mental disorder by way 
of 38 C.F.R. 3.310(a) may also be service-connected.  See 38 
C.F.R. § 4.127.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or that a medical opinion be 
obtained, the Court has stated that such development is required 
when the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a report from J.A., a clinical psychologist, dated 
in May 2010, states that the Veteran's Axis I diagnoses are major 
depressive disorder and generalized anxiety disorder, and that 
his Axis II diagnosis is personality trait disturbance with 
narcissistic, histrionic, and inadequacy features.  The 
psychologist states, "It is felt that the patient is having 
significant emotional problems which were greatly exacerbated by 
his military service and which are ongoing."  

The Veteran has not yet been afforded a VA examination.  Given 
the foregoing, the Veteran should be scheduled for an 
examination.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim(s).  38 C.F.R. §§ 
3.158 and 3.655 (2009).  

In addition to his August 2010 hearing, the Veteran was afforded 
a hearing at the RO in February 2009.  At that hearing, he 
testified that he first received post-service treatment for 
psychiatric symptoms beginning in 2003 or 2004.  At his August 
2010 hearing, he testified that he first received post-service 
treatment for psychiatric symptoms at a VA facility, in 
Charleston, "about five or six years ago."  

The claims file currently contains VA progress notes from the 
VA's Charleston health care facility (CBOC) (community based 
outpatient clinic), beginning in April 2006.  It is clear from a 
close review of these records that no earlier VA records exist 
and the Veteran's recollection years later was incorrect.  The 
first record from the Charleston facility is dated 4/3/06 and 
notes the Veteran is a new patient wanting to establish care at 
that facility.  A mental health clinic note dated 4/10/06 
indicates that the Veteran wanted to establish mental health 
treatment through VA and denied any prior inpatient or outpatient 
psychiatric treatment.  

Therefore, it appears the claims file contains the earliest VA 
mental health records.  However, upon remand, the RO should 
request records for all treatment since February 2007, as it is 
clear the Veteran continues to receive routine treatment. 

It appears that in 2006, the Social Security Administration (SSA) 
stated that the Veteran was not receiving benefits.  However, at 
his August 2010 hearing, the Veteran testified that he was 
receiving disability benefits from the SSA, and that his award 
may have been due, at least in part, to psychiatric symptoms.  It 
therefore appears that at some point after August 2006, the 
Veteran may have been granted disability benefits by the SSA.  
The SSA's records are not currently associated with the claims 
file.  On remand, the administrative decision by SSA, along with 
the medical evidence relied upon, must be obtained and associated 
with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the Charleston CBOC for psychiatric 
treatment received since 2007.

2.  The Social Security Administration 
(SSA) should be contacted and requested to 
provide its decision awarding benefits to 
the Veteran, as well as all supporting 
medical documentation that was utilized in 
rendering the SSA's decision.

3.  Only after obtaining the above VA and 
SSA records, to the extent available, then 
schedule the Veteran for a VA psychiatric 
examination to determine his correct 
diagnosis(es).  The claims files should 
be provided to the examiner in 
connection with the examination, and 
the examiner must indicate that the 
Veteran's claims file has been reviewed 
in association with the examination.  
All necessary studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran has a 
psychiatric disorder that was caused or 
aggravated by his service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

The examiner should be notified that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

4.  Readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


